Order entered May 20, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-00520-CV
                                  No. 05-19-00521-CV

                        IN RE GENTRY S. LEONARD, Relator

               Original Proceeding from the Criminal District Court No. 2
                                 Dallas County, Texas
                  Trial Court Cause Nos. M18-62976-I & M18-62478-I

                                       ORDER
                       Before Justices Brown, Schenck, and Reichek

      Based on the Court’s opinion of this date, we DENY relator’s May 2, 2019 petition for

writ of mandamus.


                                                  /s/   AMANDA L. REICHEK
                                                        JUSTICE